            Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 1 of 22




        1   WO                                                                                     SC

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9   Frank Jarvis Atwood,                           No. CV 20-00623-PHX-JAT (JZB)
       10                          Plaintiff,
       11   v.                                             ORDER
       12
            Panaan Days, et al.,
       13
                                   Defendants.
       14
       15          On March 25, 2020, Plaintiff Frank Jarvis Atwood, who is confined in the Arizona
       16   State Prison Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
       17   § 1983, a motion for injunctive relief (Doc. 3), and a brief (Doc. 4).           Plaintiff
       18   subsequently paid the filing and administrative fees (Doc. 9). The Court will order
       19   Defendants Days, Arnold, and Shinn to answer the Complaint and Defendant Days and
       20   Shinn to respond to Plaintiff’s motion for a preliminary injunction.
       21   I.     Statutory Screening of Prisoner Complaints
       22          The Court is required to screen complaints brought by prisoners seeking relief
       23   against a governmental entity or an officer or an employee of a governmental entity. 28
       24   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
       25   has raised claims that are legally frivolous or malicious, that fail to state a claim upon
       26   which relief may be granted, or that seek monetary relief from a defendant who is
       27   immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
       28          A pleading must contain a “short and plain statement of the claim showing that the


TERMPSREF
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 2 of 22




            1   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8
            2   does not demand detailed factual allegations, “it demands more than an unadorned, the-
            3   defendant-unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
            4   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            5   conclusory statements, do not suffice.” Id.
            6             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
            7   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
            8   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual
            9   content that allows the court to draw the reasonable inference that the defendant is liable
        10      for the misconduct alleged.” Id. “Determining whether a complaint states a plausible
        11      claim for relief [is] . . . a context-specific task that requires the reviewing court to draw
        12      on its judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s
        13      specific factual allegations may be consistent with a constitutional claim, a court must
        14      assess whether there are other “more likely explanations” for a defendant’s conduct. Id.
        15      at 681.
        16                But as the United States Court of Appeals for the Ninth Circuit has instructed,
        17      courts must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338,
        18      342 (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less
        19      stringent standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v.
        20      Pardus, 551 U.S. 89, 94 (2007) (per curiam)).
        21      II.       Complaint
        22                In his two-count Complaint, Plaintiff alleges the denial of constitutionally
        23      adequate medical care and retaliation and violation of the Americans with Disabilities
        24      Act. Plaintiff sues Centurion, a private corporation that has contracted with the Arizona
        25      Department of Corrections (ADC) to provide health care for ADC inmates. In addition,
        26      Plaintiff sues Health Care Provider (HCP) Pamela Olmstead, a Centurion employee who
        27      works or worked at ADC’s Eyman Complex. Plaintiff also sues the following current or
        28      former ADC employees: ADC Director David Shinn and former director Charles Ryan;


TERMPSREF
                                                              -2-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 3 of 22




            1   Deputy Warden Panann Days; and Sergeant Arnold.1               Plaintiff seeks injunctive,
            2   compensatory, and punitive relief.
            3          Except as otherwise indicated, Plaintiff alleges the following facts in his
            4   Complaint or brief for injunctive relief.2
            5          A.     Count I:
            6          Plaintiff was diagnosed with progressive spinal disease in 1990. Plaintiff has used
            7   a brace and a transcutaneous electric nerve stimulator (TENS)3 since 1991 and been
            8   prescribed medications for pain. In 2008 and 2010, CT scans revealed severe spinal
            9   damage, degenerative joint and disc disease, stenosis, scoliosis, and hypertrophic
        10      changes.    A 2017 MRI reflected advanced stenosis for which cervical fusion was
        11      contemplated. Plaintiff is classified as an Americans with Disabilities Act (ADA) patient
        12
                       1
        13                A § 1983 suit against a defendant in his or her individual capacity seeks to
                impose personal liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66
        14      (1985). For a person to be liable in his or her individual capacity, “[a] plaintiff must
        15      allege facts, not simply conclusions, that show that the individual was personally
                involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193,
        16      1194 (9th Cir. 1998). By comparison, a suit against a defendant in his or her official
        17      capacity represents only another way of pleading an action against the entity that employs
                the defendant. Kentucky, 473 U.S. at 165. That is, the real party in interest is not the
        18      named defendant, but the entity that employs the defendant. Id. To bring a claim against
                an individual in his official capacity, a plaintiff must show that the constitutional
        19
                deprivation resulted from the entity’s policy, custom, or practice. Id.; Monell v. Dep’t of
        20      Soc. Servs. of New York, 436 U.S. 658, 694 (1978).
                       Although Plaintiff has named the individual defendants in both their individual
        21
                and official capacities, Plaintiff’s allegations fail to plausibly show that any policy,
        22      practice, or custom of any entity has resulted in his alleged injuries under § 1983.
                Accordingly, the Court will construe Plaintiff’s § 1983 claims as directed against the
        23      Defendants in their individual capacities only and evaluate them accordingly.
        24             2
                          Plaintiff refers to a previous case filed by him, Atwood v. Gay, No. CV 17-
        25      02682-PHX-JAT (JZB), concerning care for his medical conditions. That case was
                settled in 2019. The Court did not retain jurisdiction to enforce the terms of the
        26      settlements.

        27
                       3
                          “TENS is a nonaddictive and noninvasive method of pain control that applies
                electric impulses to nerve endings via electrodes that are attached to a stimulator by
        28      flexible wires and placed on the skin. The electric impulses block the transmission of
                pain signals to the brain.” See https://www.nationalmssociety.org/Glossary#T (last
                accessed Apr. 20, 2020).

TERMPSREF
                                                             -3-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 4 of 22




            1   and has been permanently “wheelchaired” since 2015. (Docs. 1 at 4; 4 at 37-38.) On
            2   December 11, 2018, Plaintiff received cervical fusion surgery. (Doc. 4 at 40.)
            3                   1.   PT-Recommended Items
            4          In January 2019, following his fusion surgery, Plaintiff’s surgeon determined that
            5   he needed physical therapy (PT) twice weekly for some period. From March to May,
            6   Plaintiff had twice weekly PT at or with Simons Physical Therapy.4 (Docs. 1 at 4; 3 ¶ 2.)
            7   In April or May, Plaintiff’s therapists determined that Plaintiff needed parallel bars, a
            8   typewriter, a wheelchair table, a heating pad, an elastic band, and handicap bars “at all
            9   times” for rehabilitative PT (“PT-recommended items).5 (Docs. 1 at 4; 3 ¶ 3.) They also
        10      determined that he needed a PT session to train him how to safely transfer to and from his
        11      wheelchair utilizing handicap bars for any transfer.
        12             On May 23, 2019, Plaintiff met with Defendant Days regarding Plaintiff’s request
        13      for the PT-recommended items. Days refused to authorize the purchase, possession, or
        14      use of the items. On June 13, 2019, Plaintiff submitted a grievance concerning the denial
        15      of permission to buy the PT-recommended items. Following a June 26, 2019 meeting
        16      with Days, Plaintiff’s grievance was denied. In June and July, Plaintiff had an additional
        17      six sessions of PT at Banner Health, during one of which the therapist(s) focused on
        18      Plaintiff’s posture when he transferred to and from his wheelchair using a handicap bar.
        19      (Doc. 3 ¶ 4.)
        20             On January 18, 2020, Plaintiff submitted a Health Needs Request (HNR)
        21      concerning his decline absent the PT-recommended items.6 (Doc. 4 at 90, Ex. 32.) On
        22      February 3, 2020, Defendant Olmstead saw Plaintiff about obtaining the PT-
        23      recommended items.        (Doc. 4 at 15 ¶ 18.)          Without conducting an “adequate
        24
                       4
        25              See https://www.simonsphysicaltherapy.com/ (last accessed Apr. 20, 2020). See
                also Doc. 4 at 44-52.
        26             5
                          In his brief in support of his motion for injunctive relief, Plaintiff states that he
        27      already has access to parallel bars during recreation. (Doc. 4 at 5.) Accordingly,
                therefore, the Court finds that injunctive relief is moot as to this item.
        28             6
                          In the Complaint, Plaintiff attributed the denial to Centurion and Days, but he
                has not alleged facts to support that Centurion played any role in the denial.

TERMPSREF
                                                             -4-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 5 of 22




            1   examination,” Olmstead determined that the items were not medically indicated. (Doc. 1
            2   at 6.) On February 6, 2020, Plaintiff submitted an Inmate Informal Complaint Resolution
            3   concerning the denial of permission to buy the PT-recommended items. (Doc. 4 at 94.)
            4   On March 8, 2020, Plaintiff submitted a grievance.           Plaintiff continues to suffer
            5   debilitation and physical and mental pain.
            6                 2.     TENS
            7          On April 22, 2019, Plaintiff’s Special Needs Order for the TENS was renewed.
            8   But on July 12, 2019, Defendant Arnold seized Plaintiff’s TENS unit despite being
            9   shown the Special Needs Order authorizing Plaintiff to have it. Centurion “nursing"
        10      informed Plaintiff that Defendant Arnold’s taking of [Plaintiff’s] TENS” required
        11      Plaintiff to use it in the Health Unit. (Id. at 5.) Plaintiff’s attempts to access the TENS
        12      via HNRs and oral requests “fell on deaf ears,” resulting in severe pain, decreased
        13      mobility, and mental anguish. (Id.)
        14             On July 31, 2019, Plaintiff advised Defendant Arnold that he had possessed and
        15      used a TENS in his cell for 28 years, told him that Centurion staff were refusing to allow
        16      him to use it in the Health Unit, and asked for its return. Arnold denied the request and
        17      refused to assist Plaintiff in using the TENS in the Health Unit. Arnold told Plaintiff that
        18      his complaints would only cause him problems. However, an August 21, 2019 grievance
        19      response resulted in the return of the TENS. Ultimately, Plaintiff was not allowed to use
        20      the TENS for the six weeks that it was in the Health Unit. (Doc. 4 at 14 ¶ 7, and 78.)
        21                    3.     Non-ADA Cell
        22             Defendant Days’ predecessor arranged for “handicap bars” in each cell in which
        23      Plaintiff was held in compliance with the ADA. On July 15, 2019, Days told Plaintiff
        24      that she planned to move him to pod 6 of Able Cluster. (Doc. 4 at 14 ¶ 10.) Plaintiff
        25      noted that the area lacked handicap bars in the cells and shower; Days restated her
        26      decision to move Plaintiff there. (Id.) Following the move, Plaintiff struggled to crawl
        27      from his bunk, located a foot off the floor, into his wheelchair, falling several times onto
        28      the floor and injuring his shoulder. (Id.) Plaintiff experienced similar difficulties in


TERMPSREF
                                                             -5-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 6 of 22




            1   transferring to and from his wheelchair to the toilet and shower. (Id.) Plaintiff suffered
            2   “intense” pain and despair. (Doc. 1 at 6.)
            3                 4.     Delayed and Missing Pain Medication
            4          On August 5, 2019, “Centurion [staff] refused”’ to provide Plaintiff his morning
            5   pain medication, tramadol.7 (Doc. 4 at 14 ¶ 11.)
            6          On November 11, 2019, Plaintiff did not receive his afternoon dose of tramadol,
            7   because the supply had lapsed. (Doc. 1 ¶ 18.) Plaintiff was provided a substitute
            8   medication for a day or two, until tramadol was restocked.          (Doc. 4 at 15 ¶ 14.)
            9   Nevertheless, on November 17, nursing again told Plaintiff there was a lapse in the
        10      supply, and Plaintiff received no pain medication or substitute treatment, resulting in
        11      excruciating pain, cramping, and vomiting. (Id.) Plaintiff fell and hurt his shoulder and
        12      suffered stiffening, which continues to the present. (Id.)
        13             On January 6, 2020, Plaintiff did not receive his morning dose of tramadol.
        14             Plaintiff did not receive his February 14, 2020 evening dose of tramadol until
        15      about 1:30 a.m. on February 15. On February 15 and 27, Plaintiff did not receive his
        16      evening dose of tramadol. After not receiving his February 15 evening dose, Plaintiff
        17      fell, hurting his ribs, and was taken to the Health Unit. (Doc. 4 at 16 ¶ 19.) On February
        18      17, 2020, Plaintiff submitted an Inmate Informal Complaint Resolution (“Informal”)
        19      concerning inconsistent provision of pain medication and resulting pain. (Doc. 4 at 96.)
        20      Plaintiff did not receive a response to his February 17, 2020 Informal.
        21             On February 26, Plaintiff did not receive his morning medications until noon.
        22             Plaintiff did not receive his February 29 evening dose of tramadol until 2:30 a.m.
        23      on March 1, 2020, after prison staff “coerced” nursing staff. (Doc. 1 at 7.) On March 1,
        24      2020, Plaintiff submitted an HNR regarding the delayed deliveries of pain medications
        25      and filed a grievance. (Doc. 4 at 100 & 101.) On March 12, 2020, Plaintiff submitted a
        26      grievance.
        27
                       7
        28                Plaintiff does not allege who specifically refused to provide his medication or
                facts to support that the refusal resulted from any policy, practice, or custom of Centurion
                to deny the medication.

TERMPSREF
                                                             -6-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 7 of 22




            1          On March 12, 2020, Plaintiff submitted another grievance. (Doc. 4 at 106.)
            2          On March 17, Plaintiff did not receive his morning dose of tramadol.
            3   Increasingly, according to Plaintiff, night medications are not being delivered until after
            4   11:00 p.m. Plaintiff believes that the increasing delays and irregularities in medication
            5   are retaliation for his complaints about delays and missed doses.8 (Doc. 4 at 16 ¶ 19.)
            6                 5.     Urology Procedures
            7          On August 13, 2019, Plaintiff visited an outside urologist, who determined that
            8   Plaintiff needed a cystoscopy and, possibly, vaporization. A Centurion provider agreed
            9   and recommended the procedure the same day. In September, the procedures were
        10      approved. On October 2, 2019, an HCP ordered pre-operative tests consisting of a chest
        11      x-ray, labs, and an EKG, which were completed. (Doc. 4 at 15 ¶ 13.)
        12             On December 11, 2019, Plaintiff submitted an Informal Resolution because more
        13      than 120 days had passed since the August 13 recommendation for cystoscopy and
        14      vaporization.9 Plaintiff received a response on December 17 and then saw an HCP on
        15      December 18 to discuss the delay. (Doc. 4 at 15 ¶ 15.) Plaintiff was told that the
        16      procedures had never been scheduled and that pre-operative tests would need to be
        17      performed again because of the lapse of time since they were performed. (Id.; Doc. 4 at
        18      84.) On December 22, 2019, Plaintiff submitted a grievance regarding the delay in his
        19
                       8
        20              Plaintiff states that he suffers PTSD, for which he has been treated since 2011
                with medications. When anxious, Plaintiff’s spinal pain allegedly increases, causing
        21      imbalance and falls. (Doc. 4 at 16, Ex. 1 ¶ 20, and 111, Ex. 41.)
                       9
        22               Plaintiff alleges that under Performance Measure 51 of the Stipulated Settlement
                in Parsons v. Ryan, CV 12-00601-PHX-ROS, a prisoner class action concerning medical
        23      care, Centurion had sixty days to complete the August 13, 2019 procedures. Parsons
                does not afford a basis for relief. Parsons was commenced prior to the tenure of either
        24      Corizon or Centurion. Moreover, Plaintiff may not enforce a settlement entered in
                Parsons in a separate civil rights action. See Cagle v. Sutherland, 334 F.3d 980, 986
        25      (11th Cir. 2003); Klein v. Zavaras, 80 F.3d 432, 435 (10th Cir. 1996); DeGidio v. Pung,
                920 F.2d 525, 534 (8th Cir.1990); Green v. McKaskle, 788 F.2d 1116, 1122-23 (5th Cir.
        26      1986). Standing alone, remedial orders and settlement terms, such as those entered in
                Parsons, cannot serve as a substantive basis for a § 1983 claim for damages because they
        27      do not create “rights, privileges, or immunities secured by the Constitution and laws.”
                Green, 788 F.3d at 1123-24. Rather, settlements and remedial decrees are the means by
        28      which unconstitutional conditions are corrected. Id. at 1123. Thus, Plaintiff may not
                properly seek § 1983 relief to enforce Parsons in this action and his allegations based on
                alleged non-compliance with Parsons will be disregarded. _

TERMPSREF
                                                           -7-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 8 of 22




            1   urological procedures. (Doc. 4 at 86.) He received a response on January 14, 2020,
            2   explaining that pre-op testing had to be performed again and he would be scheduled.
            3   (Doc. 4 at 88.)
            4          On February 24, 2020, Plaintiff had the cystoscopy/vaporization procedures on an
            5   outpatient basis.10 (Doc. 4 at 15 ¶ 16.) Following the procedures, the surgeon ordered
            6   Percocet every six hours for pain. When Plaintiff returned to prison, he saw nursing and
            7   he was told that no pain medication would be provided until he had been seen by a
            8   provider.   (Id.)   The next day, February 25, 2020, Plaintiff submitted an HNR
            9   complaining of severe post-surgical pain and not being provided pain medication
        10      following his procedures. (Doc. 4 at 98.) That day, Defendant Olmstead saw Plaintiff
        11      and told him that Centurion policy prohibited the use of Percocet in Plaintiff’s unit, i.e.,
        12      the Browning Unit. Instead, Olmstead ordered codeine for pain, which Plaintiff was to
        13      begin receiving the morning of February 25, but Plaintiff did not receive codeine until the
        14      evening of February 25, or 36 hours after his surgery. Plaintiff only received one codeine
        15      pill in the 48 hours after his procedures. (Doc. 4 at 15 ¶ 16.)
        16                    6.     General Allegations
        17             Since 2011, Plaintiff has been treated for anxiety, post-traumatic stress disorder
        18      (PTSD), and depression with medications and therapy.              Plaintiff’s mental health
        19      conditions have been exacerbated by “Defendants’ deliberate indifference” to his serious
        20      medical needs.      Plaintiff claims that Defendants Ryan and Shinn contracted with
        21      Defendant Centurion despite knowing of rampant deficiencies11 and failed to take
        22      remedial action.    Plaintiff contends that medical records reflect his serious medical
        23      conditions, of which Centurion was aware. He claims that Centurion nevertheless denied
        24      him PT-recommended items, unduly delayed scheduling his urological procedures,
        25
        26             10
                            For the more than four months he waited to have the urological procedures,
        27      Plaintiff suffered difficulty urinating.
                       11
        28                Ryan contracted with Centurion on behalf of ADC, which took effect on July 1,
                2019. Shinn succeeded Ryan in October 2019 and after the contract had been executed
                and took effect.

TERMPSREF
                                                            -8-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 9 of 22




            1   denied him access to his TENS for six weeks, and denied or delayed tramadol and other
            2   pain medications, all of which resulted in severe pain to Plaintiff.12
            3             Plaintiff claims that Defendant Days refused to allow the PT-recommended items
            4   despite her knowledge of Plaintiff’s wheelchair status and ADA classification and that
            5   Days placed him in a non-ADA cell without handicap bars necessary for Plaintiff to
            6   safely transfer between his bunk, toilet, and wheelchair. As a result, Plaintiff allegedly
            7   suffered falls, injuries, decreased mobility, and pain.
            8             Plaintiff contends that Defendant Olmstead failed to “accept medical indication for
            9   PT devices” without examining him and denied his request for such devices. (Id. at 9.)
        10      Despite knowledge that Plaintiff needed immediate medication for post-surgical pain,
        11      Olmstead failed to ensure that Plaintiff promptly received such medication.
        12                Plaintiff contends that Ryan and Shinn acted with deliberate indifference to his
        13      known medical conditions by contracting with Centurion and failing to remedy its
        14      deficiencies.
        15                B.     Count II
        16                Plaintiff alleges the following:
        17                On May 23, 2019, Plaintiff met with Defendant Days and informed Days about the
        18      recommendations of his neurosurgeon and physical therapist that he be provided the PT-
        19      recommended items. Days denied Plaintiff’s request to have those items and expressed
        20      dismay over Plaintiff’s complaints about the denial of those items, his grievances and
        21      previous litigation, and his attempts to approach medical and security staff about these
        22      matters. Days told Plaintiff that if he persisted, disciplinary and other actions would
        23      result.
        24                On June 26, 2019, Plaintiff met with Days again about his grievance concerning
        25      denial of the PT-recommended items and his resulting pain. Days issued Plaintiff a
        26
        27                 None of Plaintiff’s allegations support that medical staff acted pursuant to a
                          12
                policy or custom of Centurion. Further, Plaintiff alleges that Arnold, an ADC employee,
        28      confiscated the TENS, and that unidentified staff would not allow him to use the TENS in
                the Health Unit. He does not allege facts to support that medical staff acted pursuant to a
                policy or custom of Centurion.

TERMPSREF
                                                             -9-
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 10 of 22




            1    disciplinary charge, which Plaintiff contends was false.            Days claimed to have
            2    “intelligence” that Plaintiff posed a danger to institutional security13; Plaintiff contends
            3    Days fabricated that claim.     The next day, the grievance coordinator dismissed the
            4    charge, but Plaintiff claims that Days’ fabricated “intelligence” was used to adversely
            5    affect him. A few weeks after the disciplinary was dismissed, Days followed through on
            6    a threat to move Plaintiff into a cell without handicap bars.
            7           Many of Centurion’s employees at ADC facilities had previously worked for
            8    Corizon, which provided health care to ADC prisoners prior to July 1, 2019. Plaintiff
            9    submitted complaints in 2019 to 2020 about not receiving prompt and adequate medical
        10       care. By February 2020, nurses and officers told Plaintiff that his continued complaints
        11       would result in problems with his pain medication. The provision of Plaintiff’s pain
        12       medication was increasingly delayed in February and March. Plaintiff contends that
        13       Centurion intentionally delayed the administration of his pain medication as retaliation
        14       for his complaints and grievances. (Id. at 11.) He contends that Arnold harmed him by
        15       not returning his TENS as retaliation for Plaintiff’s grievances.
        16       IV.    Failure to State a Claim under 42 U.S.C. § 1983
        17              To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
        18       (2) under color of state law (3) deprived him of federal rights, privileges or immunities
        19       and (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th
        20       Cir. 2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d
        21       1278, 1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific
        22       injury as a result of the conduct of a particular defendant and he must allege an
        23       affirmative link between the injury and the conduct of that defendant. Rizzo v. Goode,
        24       423 U.S. 362, 371-72, 377 (1976).
        25       ....
        26
        27              13
                            Plaintiff states that based on the context, he believes that two prisoners with
        28       whom he has had trouble for years, and a habeas corpus attorney against whom Plaintiff
                 filed an ineffective assistance of counsel claim in April 2019, were the likely sources.
                 (Doc. 4 at 17, ex. 1 ¶ 21.)

TERMPSREF
                                                            - 10 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 11 of 22




            1           A.     Centurion
            2           Plaintiff sues Centurion, a private corporation. To state a claim under § 1983
            3    against a private entity performing a traditional public function, such as providing
            4    medical care for prisoners, a plaintiff must allege facts to support that his constitutional
            5    rights were violated as a result of a policy, decision, or custom promulgated or endorsed
            6    by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-39 (9th Cir.
            7    2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997). A plaintiff must allege the
            8    specific policy or custom and how it violated his constitutional rights. A private entity is
            9    not liable merely because it employs persons who allegedly violated a plaintiff’s
        10       constitutional rights. See Tsao, 698 F.3d at 1138-39; Buckner, 116 F.3d at 452.
        11              Plaintiff has not alleged that any of the conduct described in the Complaint was
        12       the result of a specific policy or custom of Defendant Centurion, or what any such policy
        13       or custom was. Therefore, Plaintiff fails to state a claim under § 1983 against Centurion
        14       and it will be dismissed.
        15              B.     Shinn and Ryan
        16              To state a claim against a defendant, “[a] plaintiff must allege facts, not simply
        17       conclusions [to] show that an individual was personally involved in the deprivation of his
        18       civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). For an
        19       individual to be liable in his official capacity, a plaintiff must allege injuries resulting
        20       from a policy, practice, or custom of the agency over which that individual has final
        21       policy-making authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th
        22       Cir. 2002). In addition, there is no respondeat superior liability under § 1983, so a
        23       defendant’s position as the supervisor of someone who allegedly violated a plaintiff’s
        24       constitutional rights, absent more, does not make him liable. Monell v. Dep’t of Soc.
        25       Servs., 436 U.S. 658, 691 (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A
        26       supervisor in his personal capacity “is only liable for constitutional violations of his
        27       subordinates if the supervisor participated in or directed the violations, or knew of the
        28       violations and failed to act to prevent them.” Taylor, 880 F.2d at 1045. Further, under


TERMPSREF
                                                            - 11 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 12 of 22




            1    Ninth Circuit law, a defendant can be liable for failure to act. Id.
            2           Plaintiff alleges that Shinn and Ryan contracted with Centurion despite knowing
            3    of its deficiencies, which have resulting in the violation of Plaintiff’s right to
            4    constitutionally adequate medical care. As noted above, the contract with Centurion was
            5    executed before Shinn became the ADC director. Therefore, Plaintiff fails to state a
            6    claim against Shinn on this basis. With respect to Ryan, Plaintiff fails to allege facts to
            7    support that Ryan knew of rampant deficiencies of Centurion when he contracted with it
            8    such that contracting with Centurion rose to the level of deliberate indifference.
            9           Plaintiff also alleges that Ryan and Shinn failed to remedy alleged deficiencies in
        10       the provision of medical care by Centurion, however, Plaintiff fails to allege specific
        11       facts to support this allegation. For the reasons discussed, Plaintiff’s § 1983 claims
        12       against Ryan and Shinn, in their individual and official capacities, will be dismissed.
        13              C.     Medical Care
        14              Plaintiff alleges that Olmstead determined that the PT-recommended items were
        15       not medically necessary and failed to ensure that Plaintiff promptly received pain
        16       medication following Plaintiff’s urological procedures.
        17              Not every claim by a prisoner relating to inadequate medical treatment states a
        18       violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must
        19       show (1) a “serious medical need” by demonstrating that failure to treat the condition
        20       could result in further significant injury or the unnecessary and wanton infliction of pain
        21       and (2) the defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d
        22       1091, 1096 (9th Cir. 2006).
        23              “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        24       1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must
        25       both know of and disregard an excessive risk to inmate health; “the official must both be
        26       aware of facts from which the inference could be drawn that a substantial risk of serious
        27       harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825,
        28       837 (1994).     Deliberate indifference in the medical context may be shown by a


TERMPSREF
                                                             - 12 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 13 of 22




            1    purposeful act or failure to respond to a prisoner’s pain or possible medical need and
            2    harm caused by the indifference. Jett, 439 F.3d at 1096. Deliberate indifference may
            3    also be shown when a prison official intentionally denies, delays, or interferes with
            4    medical treatment or by the way prison doctors respond to the prisoner’s medical needs.
            5    Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Jett, 439 F.3d at 1096.
            6           Deliberate indifference is a higher standard than negligence or lack of ordinary
            7    due care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor
            8    gross negligence will constitute deliberate indifference.” Clement v. California Dep’t of
            9    Corr., 220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs.,
        10       622 F.2d 458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or
        11       “medical malpractice” do not support a claim under § 1983). “A difference of opinion
        12       does not amount to deliberate indifference to [a plaintiff’s] serious medical needs.”
        13       Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care,
        14       without more, is insufficient to state a claim against prison officials for deliberate
        15       indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407
        16       (9th Cir. 1985). The indifference must be substantial. The action must rise to a level of
        17       “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
        18              To the extent that Plaintiff seeks relief for allegedly deliberate indifference to a
        19       serious medical need with respect to the PT-recommended items, Plaintiff alleges a
        20       difference of medical opinion, which is insufficient to state a medical claim, particularly
        21       when Olmstead’s denial occurred months after Days had denied Plaintiff leave to obtain
        22       the items. Plaintiff also alleges that Olmstead failed to ensure that he promptly received
        23       post-procedure pain medication, upon his return to prison. Plaintiff does not allege
        24       Olmstead was responsible for making such arrangements or facts to support that
        25       Olmstead acted with deliberate indifference to Plaintiff’s post-procedure pain. Plaintiff
        26       indicates that he saw Olmstead the morning after the procedures and that Olmstead
        27       ordered him pain medication, which he was to receive that morning. Absent more,
        28       Plaintiff fails to state a claim against Olmstead for deliberate indifference to his serious


TERMPSREF
                                                            - 13 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 14 of 22




            1    medical needs.
            2    V.     Failure to State a Claim Under the ADA
            3           Title II of the Americans with Disabilities Act (ADA) provides that “no qualified
            4    individual with a disability shall, by reason of such disability, be excluded from
            5    participation in or be denied the benefits of the services, programs, or activities of a
            6    public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.
            7    Section 504 of the Rehabilitation Act (RA), 29 U.S.C. § 794, “is materially identical to
            8    and the model for the ADA, except that it is limited to programs that receive federal
            9    financial assistance . . .” Armstrong v. Davis, 275 F.3d 849, 862 n.17 (9th Cir. 2001)
        10       (internal quotations omitted) abrogated on other grounds by Johnson v. California, 543
        11       U.S. 499 (2005).
        12              Title II of the ADA “authorizes suits by private citizens for money damages
        13       against public entities that violate § 12132,” United States v. Georgia, 546 U.S. 151, 153
        14       (2006), and state prisons “fall squarely within the statutory definition of ‘public entity.’”
        15       Penn. Dept. of Corrs. v. Yeskey, 524 U.S. 206, 210 (1998); see also Phiffer v. Columbia
        16       River Corr. Inst., 384 F.3d 791, 792-93 (9th Cir. 2004). The “alleged deliberate refusal
        17       of prison officials to accommodate [a prisoner’s] disability-related needs in such
        18       fundamentals as mobility, hygiene, medical care, and virtually all other prison programs
        19       [can] constitute[] ‘exclu[sion] from participation in or . . . [denial of] the benefits of’ the
        20       prison’s ‘services, programs, or activities.’” Georgia, 546 U.S. at 157.
        21              To state a claim under the ADA or RA, a plaintiff must allege that: “(1) he is an
        22       individual with a disability; (2) he is otherwise qualified to participate in or receive the
        23       benefit of some public entity’s services, programs, or activities; (3) he was either
        24       excluded from participation in or denied the benefits of the public entity’s services,
        25       programs, or activities, or was otherwise discriminated against by the public entity; and
        26       (4) such exclusion, denial of benefits, or discrimination was by reason of [his] disability.”
        27       McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (alteration in original)
        28       (quoting Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002)) (internal quotation


TERMPSREF
                                                             - 14 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 15 of 22




            1    marks omitted). Furthermore, “[t]o recover monetary damages under Title II of the
            2    ADA, a plaintiff must prove intentional discrimination on the part of the defendant.”
            3    Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001).                  To show
            4    discriminatory intent, a plaintiff must establish deliberate indifference by the public
            5    entity, which requires: (1) knowledge that a harm to a federally protected right is
            6    substantially likely, and (2) a failure to act upon that likelihood. Id. at 1138-39; see also
            7    T.B. ex rel. Brenneise v. San Diego Unified Sch. Dist., 806 F.3d 451, 467 (9th Cir. 2015)
            8    (a plaintiff seeking monetary damages under the ADA or RA “must show that the
            9    defendant acted with intent to deny him the benefits of the public program or a
        10       reasonable accommodation”).
        11              A.     Individual Defendants in their Individual Capacities
        12              Plaintiff sues individual employees of ADC and Centurion. Neither the ADA nor
        13       the RA provide a basis to sue officers or officials in their individual capacities. See
        14       Walsh v. Nev. Dep’t of Human Resources, 471 F.3d 1033, 1037 (9th Cir. 2006)
        15       (“individual defendants cannot be held personally liable for violations of the ADA”);
        16       Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (plaintiff cannot sue state
        17       officials in their individual capacities to vindicate rights created by the ADA or the RA).
        18       The Court will therefore dismiss Plaintiff’s ADA allegations against the individual
        19       Defendants in their individual capacities.
        20              B.     Centurion
        21              Plaintiff also fails to state an ADA/RA claim against Centurion. Centurion is a
        22       private corporation and not a public entity against which the ADA/RA applies. See
        23       Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir. 2010); Phillips v. Tiona, 508 Fed.
        24       App’x 737, 748 (10th Cir. 2013); Medina v. Valdez, No. 1:08cv00456, 2011 WL 887553,
        25       at *4 (D. Ida. Mar. 10, 2011); Wilkins-Jones v. County of Alameda, 859 F.Supp.2d 1039,
        26       1047 (N.D. Cal. 2012).      Accordingly, Plaintiff’s ADA/RA claim will be dismissed
        27       against Centurion.
        28       ....


TERMPSREF
                                                              - 15 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 16 of 22




            1    VI.    Claims for Which an Answer Will Be Required
            2           Liberally construed, Plaintiff states a claim for retaliation against Days based upon
            3    her denial of the PT-recommended items and transfer of Plaintiff to a non-ADA cell.
            4    Plaintiff also sufficiently states a claim against Days for a threat to safety based upon her
            5    denial of PT-recommended items and based upon Days’ transfer of Plaintiff to a non-
            6    ADA cell and shower. In addition, Plaintiff sufficiently states a claim against Arnold for
            7    threat to safety by confiscating his TENS.
            8           To the extent that Plaintiff asserts ADA/RA violations against Defendant Shinn, in
            9    his official capacity, Plaintiff also states a claim with respect to being assigned to non-
        10       ADA cells, showers, and recreation. Shinn in his official capacity must respond to these
        11       allegations.
        12       VII.   Plaintiff’s Motion for Injunctive Relief
        13              As noted above, Plaintiff has filed a motion for a temporary restraining order and
        14       for a preliminary injunction. A temporary restraining order (TRO) may issue without
        15       notice to the adverse party if: “(A) specific facts in an affidavit or a verified complaint
        16       clearly show that immediate and irreparable injury, loss, or damage will result to the
        17       movant before the adverse party can be heard in opposition; and (B) the movant’s
        18       attorney certifies in writing any efforts made to give notice and the reasons why it should
        19       not be required.” Fed. R. Civ. P. 65(b) (emphasis added).
        20              Plaintiff has not certified that he has given notice to Defendants that he seeks a
        21       TRO or shown why notice should not be required. Accordingly, the Court will deny
        22       Plaintiff’s motion to the extent that he seeks a TRO.
        23              Plaintiff also seeks a preliminary injunction. A preliminary injunction is “‘an
        24       extraordinary and drastic remedy, one that should not be granted unless the movant, by a
        25       clear showing, carries the burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072
        26       (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam);
        27       see also Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008) ([a]
        28       preliminary injunction is an extraordinary remedy never awarded as of right.”). A “court


TERMPSREF
                                                              - 16 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 17 of 22




            1    may only issue a preliminary injunction on notice to the adverse party.” Fed. R. Civ. P.
            2    65(a)(1).
            3           A plaintiff seeking a preliminary injunction must show that (1) he is likely to
            4    succeed on the merits, (2) he is likely to suffer irreparable harm without an injunction, (3)
            5    the balance of equities tips in his favor, and (4) an injunction is in the public interest.14
            6    Winter, 555 U.S. at 20. Where a movant seeks a mandatory injunction, rather than a
            7    prohibitory injunction, injunctive relief is “subject to a higher standard” and is
            8    “permissible when ‘extreme or very serious damage will result’ that is not ‘capable of
            9    compensation in damages,’ and the merits of the case are not ‘doubtful.’” Hernandez v.
        10       Sessions, 872 F.3d 976, 999 (9th Cir. 2017) (quoting Marlyn Nutraceuticals, Inc. v.
        11       Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)).15 “A mandatory
        12       injunction orders a responsible party to take action,” while “a prohibitory injunction
        13       prohibits a party from taking action and preserves the status quo pending a determination
        14       of the action on the merits.” Marlyn Nutraceuticals, 571 F.3d at 879 (internal quotation
        15       marks omitted). “The ‘status quo’ refers to the legally relevant relationship between the
        16       parties before the controversy arose.” Arizona Dream Act Coalition v. Brewer, 757 F.3d
        17       1053, 1060-61 (9th Cir. 2014).
        18              Plaintiff seeks a preliminary injunction requiring Defendants (1) to allow him to
        19       purchase and possess a wheelchair table, a typewriter, a heating pad, and elastic bands,
        20       i.e., the PT-recommended items; (2) to provide parallel bars in the 50 x 90 foot recreation
        21
        22              14
                            “But if a plaintiff can only show that there are ‘serious questions going to the
        23       merits’—a lesser showing than likelihood of success on the merits—then a preliminary
                 injunction may still issue if the ‘balance of hardships tips sharply in the plaintiff’s favor,’
        24       and the other two Winter factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc.,
                 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell,
        25       632 F.3d 1127, 1135 (9th Cir. 2011)). Under the serious question variant of the Winter
                 test, “[t]he elements . . . must be balanced, so that a stronger showing of one element may
        26       offset a weaker showing of another.” Lopez, 680 F.3d at 1072. Regardless of which
                 standard applies, the movant “has the burden of proof on each element of the test.” See
        27       Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal. 2000).
                         15
                             “The ‘status quo’ refers to the legally relevant relationship between the parties
        28       before the controversy arose.” Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053,
                 1060-61 (9th Cir. 2014).

TERMPSREF
                                                             - 17 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 18 of 22




            1    period during all of his recreation periods16; (3) to install handicap bars in Plaintiff’s cell
            2    and other areas used by Plaintiff, including visitation rooms, holding rooms, toilets, and
            3    showers; (4) to grant Plaintiff “Keep on Person” (KOP) status for his pain management
            4    medications or to provide such medications at 8-hour intervals; (5) to require the Unit
            5    medical clinic to maintain a stock of tramadol to prevent a lapse in medication for
            6    Plaintiff; (6) to prescribe medications recommended by “any” outside doctor; and (7) to
            7    refrain from retaliatory acts. Except as to (7), Plaintiff seeks a mandatory injunction.17
            8           Plaintiff indicates in his brief that item (2) is moot and that he has access to
            9    parallel bars. Therefore, his motion will be denied as to that item. Plaintiff fails to allege
        10       facts in his motion or his complaint to support a likelihood of retaliatory acts against him
        11       and, in any event, the relief sought in Item (7) is vague and conclusory. Relief as to it
        12       will also be denied.
        13              Although Plaintiff complains of several missed or delayed delivery of pain
        14       medications, he does not identify the individuals who allegedly failed to timely provide
        15       his medication, alleged facts to support that such medications were denied or delayed
        16       pursuant to a policy, practice or custom of Centurion, or demonstrated a likelihood of
        17       success as to this issue. Accordingly, the Court will deny Item (4). Item (6) will also be
        18       denied. Plaintiff does not have a constitutional right to receive medications ordered by
        19       outside health care providers, rather than alternative medications prescribed by Centurion
        20       providers. The Court will also deny relief as to Item (5) absent specifica allegations to
        21       support that lapses in receiving particular medications were intentional.
        22              The Court will require Defendant Days and Shinn to address injunctive relief as to
        23       Items (1) and (3).
        24       ....
        25
        26              16
                            As noted in n.5, supra, Plaintiff states in his brief that he has parallel bars at
        27       recreation. Accordingly, injunctive relief as to this item will be denied as moot.
                        17
        28                  Defendants are already constitutionally barred from retaliatory conduct and,
                 absent facts to support ongoing or imminent retaliatory conduct, Plaintiff’s motion will
                 be denied as to (7).

TERMPSREF
                                                             - 18 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 19 of 22




            1    VII.   Warnings
            2           A.     Address Changes
            3           Plaintiff must file and serve a notice of a change of address in accordance with
            4    Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion
            5    for other relief with a notice of change of address. Failure to comply may result in
            6    dismissal of this action.
            7           B.     Copies
            8           Because Plaintiff is currently confined in an Arizona Department of Corrections
            9    unit subject to General Order 14-17, Plaintiff is not required to serve Defendants with a
        10       copy of every document he files or to submit an additional copy of every filing for use by
        11       the Court, as would ordinarily be required by Federal Rule of Civil Procedure 5 and
        12       Local Rule of Civil Procedure 5.4.
        13              If Plaintiff is transferred to a unit other than one subject to General Order 14-17,
        14       he will be required to: (a) serve Defendants, or counsel if an appearance has been entered,
        15       a copy of every document that he files, and include a certificate stating that a copy of the
        16       filing was served; and (b) submit an additional copy of every filing for use by the Court.
        17       See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
        18       being stricken without further notice to Plaintiff.
        19              C.     Possible Dismissal
        20              If Plaintiff fails to timely comply with every provision of this Order, including
        21       these warnings, the Court may dismiss this action without further notice. See Ferdik v.
        22       Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
        23       for failure to comply with any order of the Court).
        24       IT IS ORDERED:
        25              (1)    Defendant Centurion; Defendant Ryan, in his individual and official
        26       capacities; Defendant Olmstead, in her individual and official capacities; and Defendant
        27       Shinn, in his individual capacity only, are dismissed without prejudice.
        28              (2)    Defendant Shinn in his official capacity, and Defendants Days and Arnold,


TERMPSREF
                                                             - 19 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 20 of 22




            1    in their individual capacities, must answer Counts I and II as set forth herein.
            2             (3)   The Clerk of Court must send Plaintiff a service packet including the
            3    Complaint (Doc. 1), this Order, and both summons and request for waiver forms for
            4    Defendants Shinn, Days, and Arnold.
            5             (4)   Plaintiff must complete18 and return the service packet to the Clerk of Court
            6    within 21 days of the date of filing of this Order. The United States Marshal will not
            7    provide service of process if Plaintiff fails to comply with this Order.
            8             (5)   If Plaintiff does not either obtain a waiver of service of the summons or
            9    complete service of the Summons and Complaint on a Defendant within 90 days of the
        10       filing of the Complaint or within 60 days of the filing of this Order, whichever is later,
        11       the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m);
        12       LRCiv 16.2(b)(2)(B)(ii).
        13                (6)   The United States Marshal must retain the Summons, a copy of the
        14       Complaint, a copy of the motion for injunctive relief and brief (Docs. 3 & 4), and a copy
        15       of this Order for future use.
        16                (7)   The United States Marshal must notify Defendants of the commencement
        17       of this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        18       Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
        19       Order.
        20                (8)   A Defendant who agrees to waive service of the Summons and Complaint
        21       must return the signed waiver forms to the United States Marshal, not the Plaintiff,
        22       within 30 days of the date of the notice and request for waiver of service pursuant to
        23       Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of personal
        24       service.
        25                (9)   The Marshal must immediately file signed waivers of service of the
        26
                          18
        27                 If a Defendant is an officer or employee of the Arizona Department of
                 Corrections, Plaintiff must list the address of the specific institution where the officer or
        28       employee works. Service cannot be effected on an officer or employee at the Central
                 Office of the Arizona Department of Corrections unless the officer or employee works
                 there.

TERMPSREF
                                                             - 20 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 21 of 22




            1    summons. If a waiver of service of summons is returned as undeliverable or is not
            2    returned by a Defendant within 30 days from the date the request for waiver was sent by
            3    the Marshal, the Marshal must:
            4                  (a)    personally serve copies of the Summons, Complaint, the motion for
            5           injunctive relief and brief (Docs. 3 & 4), and this Order upon Defendant pursuant
            6           to Rule 4(e)(2) of the Federal Rules of Civil Procedure; and
            7                  (b)    within 10 days after personal service is effected, file the return of
            8           service for Defendant, along with evidence of the attempt to secure a waiver of
            9           service of the summons and of the costs subsequently incurred in effecting service
        10              upon Defendant. The costs of service must be enumerated on the return of service
        11              form (USM-285) and must include the costs incurred by the Marshal for
        12              photocopying additional copies of the Summons, Complaint, the motion for
        13              injunctive relief and brief (Docs. 3 & 4), or this Order and for preparing new
        14              process receipt and return forms (USM-285), if required. Costs of service will be
        15              taxed against the personally served Defendant pursuant to Rule 4(d)(2) of the
        16              Federal Rules of Civil Procedure, unless otherwise ordered by the Court.
        17              (10)   Defendants must answer the Complaint or otherwise respond by
        18       appropriate motion within the time provided by the applicable provisions of Rule 12(a) of
        19       the Federal Rules of Civil Procedure.
        20              (11)   Any answer or response must state the specific Defendant by name on
        21       whose behalf it is filed. The Court may strike any answer, response, or other motion or
        22       paper that does not identify the specific Defendant by name on whose behalf it is filed.
        23              (12)   Plaintiff’s motion for a TRO or a preliminary injunction (Doc. 3) is denied
        24       to the extent that he seeks a TRO.
        25              (13)   Defendants Days and Shinn must respond to Plaintiff’s motion for a
        26       preliminary injunction (Doc. 3), as to Items (1) and (3) described above, no later than 30
        27       days following the return of a waiver of service or service of the Complaint and
        28       summons on them. Plaintiff must file any reply no later than 15 days after the filing of


TERMPSREF
                                                           - 21 -
                Case 2:20-cv-00623-JAT-JZB Document 10 Filed 04/29/20 Page 22 of 22




            1    Defendants’ response to the motion.
            2          (14)   This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
            3    72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            4    authorized under 28 U.S.C. § 636(b)(1).
            5          Dated this 28th day of April, 2020.
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                             - 22 -
